F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          March 19, 2007
                                  TENTH CIRCUIT                        Elisabeth A. Shumaker
                             __________________________                    Clerk of Court

 CHARLEY J. STARR,

          Petitioner - A ppellant,

 v.                                                        No. 06-7066
                                                        (E.D. Oklahoma)
 RANDALL W ORKM AN, W arden,                    (D.Ct. No. 02-CV-694-JHP-KEW )

          Respondent - Appellee.
                         ____________________________

            OR DER DENY ING CERTIFICATE O F APPEALABILITY
                     A ND DISM ISSIN G A PPLIC ATIO N


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Charley Joe Starr, a state prisoner proceeding pro se and in forma

pauperis, 1 filed a 28 U.S.C. § 2254 petition for writ of habeas corpus. The

district court dismissed the petition and denied his request for a certificate of

appealability (COA). Starr renews his request for COA here. See 28 U.S.C. §

      1
        Pro se pleadings are liberally construed. Ledbetter v. City of Topeka, Kan., 318
F.3d 1183, 1187 (10th Cir. 2003).
2253(c)(1)(A ); F ED . R. A PP . P. 22(b)(1). We deny the request.

                                     Background

      On December 18, 2000, Starr pled guilty in Oklahoma state court, pursuant

to a plea agreement, to the manufacture of a controlled dangerous substance

(Count 1) and possession of a controlled dangerous substance with intent to

distribute w ithin 2,000 feet of a school (Count 2). He was sentenced to twenty

years imprisonment with all but the first ten years suspended. Four days after his

plea and sentencing, Starr sent a letter to the state court asking to withdraw his

guilty plea and consult with an attorney. He explained he made a hasty and

incorrect judgment and did not understand everything he signed. The state court

filed the letter as a motion to withdraw his plea. W hile this motion was pending,

Starr filed an “Application for Post-Conviction Relief/Appeal Out of Time,” a

request for an evidentiary hearing, a motion for speedy hearing and “Writ of

Habeas Corpus ad Testification,” a motion to withdraw his guilty plea, and a

motion for appointment of counsel. These motions were denied. 2 Starr appealed

the denial of his motion for post-conviction relief to the Oklahoma Court of

Criminal Appeals. His conviction was affirmed.

      Starr then filed the § 2254 petition at issue here, claiming: (1) he was




      2
        The record does not reflect the court’s ruling on the motion to appoint counsel.
However, Starr proceeded pro se and in forma pauperis on appeal to the Oklahoma Court
of Criminal Appeals.

                                          -2-
denied a direct appeal through the ineffective assistance of counsel and the trial

court’s delay in ruling on his motion to withdraw; and (2) the signature of the

defendant of the line designated for counsel and counsel’s signature on the line

designated for defendant on the “summary of facts for the plea of guilty” form

was a technical error of such magnitude that he should be allowed to withdraw his

guilty plea.

      The magistrate judge issued a report and recommendation to the district

court that the petition be dismissed. The magistrate concluded Starr failed to

establish ineffective assistance of counsel or the denial of a direct appeal. As to

alleged technical errors in the plea agreement, the magistrate correctly noted a

federal court may not issue a writ of habeas corpus on the basis of a perceived

error of state law unless the violation rendered the proceedings fundamentally

unfair. James v. Gibson, 211 F.3d 543, 555 (10th Cir. 2000). In the absence of

“a complete miscarriage of justice” or a proceeding “inconsistent with the

rudimentary demands of fair procedure,” technical violations that could have been

raised on direct appeal may not be raised collaterally. United States v. Timmreck,

441 U.S. 780, 783 (1979) (quotations omitted). The district court adopted the

report and recommendation. It also denied Starr’s request for a COA. Starr

renews his COA request w ith this Court.

                            Certificate of Appealability

      A COA is a jurisdictional pre-requisite to our review. M iller-El v.

                                         -3-
Cockrell, 537 U .S. 322, 336 (2003). W e will issue a COA only if Starr makes a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make this showing, he must establish that “reasonable jurists

could debate whether ... the petition should have been resolved [by the district

court] in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473, 484 (2000)

(quotations omitted). Insofar as the district court dismissed his habeas petition on

procedural grounds, Starr must demonstrate both that “jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. “W here a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petitioner should be allowed to proceed

further.” Id. W e review the district court’s factual findings for clear error and its

legal conclusions de novo. English v. Cody, 241 F.3d 1279, 1282 (10th Cir.

2001).

         W e agree with the magistrate judge’s thorough discussion and resolution of

the issues as adopted by the district judge. The district court’s order of dismissal

is not reasonably debatable. Slack, 529 U.S. at 484. Starr has failed to make a

sufficient show ing that he is entitled to a COA. Accordingly, we DENY a COA

                                           -4-
and DISM ISS the application.

                                Entered by the C ourt:

                                Terrence L. O ’Brien
                                United States Circuit Judge




                                 -5-